DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 02/11/2021. As directed by the amendment: Claims 1, 7-8, and 11 have been amended, claims 2, 5, 9, and 13 have been cancelled, and claim 24 has been added. Thus, claims 1, 3-4, 6-8, 10-12, and 14-24 are presently pending in the application.
Applicant’s amendments to claim 8 have overcome the previous 112 rejection set forth in the previous Final Office Action mailed on 05/21/2021.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant amended claims 1, 7, and 11 (independent claims) to include “the expandable bladder expands radially to an inflated position having a generally spherical shape.” Applicant argues that Chi discloses a cylindrical shape bladder. The pump in Chi would operate equally well with a spherical shaped bladder (having the right size that fit within the housing). Also, applicant does not disclose any criticality on how the shape of the bladder solves a specific problem or purpose, the applicant instead merely indicate that the bladder has a generally spherical shape and that the only importance is that the bladder has a larger volume when inflated regardless of the bladder’s shape (page 9, lines 23-39). Examiner uses Lofsjogard to disclose a spherical bladder with flexible walls and an inlet and outlet openings (discussed more below).
Applicant argues that Chi does not disclose the newly added claim 24 “the upper support member is provided at a proximal end of the bladder and the lower support member is provided at an opposing distal end of the bladder”, since the housing (lower support member) does not contact the bladder. However, applicant cites that the members are “provided at” the proximal and distal ends of the bladder and not “provided on or in contact” with the proximal and distal ends of the bladder 1. Chi discloses that the distal housing 3 is provided at the distal (lower) end of the bladder and the proximal housing 2 is provided at the proximal (upper) end of the bladder 1 (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-8, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 20140228758); in view Subramaniyan (US 2013/0123694) herein Sub, and Lofsjogard (US 5209654).
Regardimg Claim 1, Chi discloses an elastomeric pump (the elastomeric infusion pump (10); Fig.1) for an infusion assembly, the pump comprising: an upper support member (proximal housing (2)); a lower support member (distal housing (3)) spaced apart from the upper support member along an axial direction (Fig.1); an expandable bladder (elastomeric bladder (1)) defining a chamber (Situated within the proximal housing 2 is an elastomeric bladder 1. The elastomeric bladder 1 is made of an inert elastomeric material, such as rubber, that can be filled with a volume of fluids to be given by IV to a patient; parag. [0044], lines 1-4), the bladder (1) extending from the upper support member to the lower support member (Fig.1), and wherein the expandable bladder (1) expands radially to an inflated position (The elastomeric bladder 1 is made of an inert elastomeric material, such as rubber, that can be filled with a volume of fluids to be given by IV to a patient. The elastomeric bladder 1 has a length and a width, and is capable of expanding in a lengthwise and widthwise manner; parag. [0044], lines 2-6).
Chi does not appear to disclose at least one flexible dielectric elastomer sensor that extends from the upper support member to the lower support member along a portion of a circumference of the bladder and in contact with only a portion of the bladder to measure a 
Sub teaches it was known in the art to have flexible (As the balloon expands, the sensing element expands with it; parag. [0052], lines 4-5) sensing elements (16) that is a capacitance/ dielectric sensor (the sensing element 16 which is in the form of a capacitance element comprising of two concentric cylindrical shells encapsulating a dielectric material; parag. [0047], lines 2-4) (The capacitive element may be incorporated by sandwiching a dielectric between two layers of balloon wall. Such a capacitive element would sense a change in capacitance when the diameter of the balloon changes; parag. [0038], lines 11-14) that is fully capable of extending longitudinally along only a portion of the balloon (Fig.5). The sensing element measures expansion of balloon (14) (diagnostic device 12 comprising a balloon 14 having at least one sensing element 16 for measuring at least one balloon expansion profile; parag. [0037], lines 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Sub to have a flexible dielectric sensor that extend from the upper to the lower support member in contact with only a portion of the balloon to measure change of elongation in order to improve monitoring of the received and dispensed fluid in the bladder.
Lofsjogard teaches it was known in the art to have a spherical bladder (1; Fig.1) with collapsable walls having an inlet opening (2) and an outlet opening (3) (column 4, lines 5-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Lofsjogard to have a spherical bladder in order to collapse the bladder without affecting the 
Regarding Claim 3, Chi as modified discloses all of the limitations claim 1 above.
Chi does not appear to disclose at least three sensors extending between the upper and lower support members.
Sub teaches it was known in the art to have multiple sensors (Fig.6) that are fully capable of extending longitudinally along the balloon (In another embodiment similar to the ring sensing element, an element or multiple elements may be placed on the surface of the balloon parallel to the longitudinal axis to measure the longitudinal expansion of the balloon by measuring the diameter at different points along the axial length of the balloon to obtain the balloon expansion profile; parag. [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Sub to have multiple sensors along the axial position of the bladder in order to improve measuring the expansion of the bladder along different points to obtain the bladder expansion profile (parag. [0040]).
Regarding Claim 4, Chi as modified discloses the pump of claim 3, and Sub further discloses wherein the at least three sensors are evenly spaced such that a same circumferential length separates each sensor at an axial position along the bladder (there can be multiple sensing elements (16) that are equally spaced (Fig.6) and that the multiple sensors can be places longitudinally along the balloon (Fig.5)).
the pump of claim 1, and further discloses comprising at least one indicator (volume infused display (6)) for providing information about the pump, wherein the information is based on the change in elongation of the bladder (the infusion display (6) provide information of the volume of fluid received and remaining in the bladder) (parag. [0060]).
Regarding Claim 7, Chi discloses an elastomeric pump (10) for an infusion assembly, the pump comprising: an upper support member (2); a lower support member (3) spaced apart from the upper support member along an axial direction (Fig.1); and an expandable bladder (1) having an outer surface and defining a chamber (Situated within the proximal housing 2 is an elastomeric bladder 1. The elastomeric bladder 1 is made of an inert elastomeric material, such as rubber, that can be filled with a volume of fluids to be given by IV to a patient; parag. [0044], lines 1-4), the bladder extending from the upper support member to the lower support member (Fig.1), the bladder made from a single layer of material comprising an elastomer (parag. [0044], first sentence), wherein a majority of the outer surface of the expandable bladder is visible such that a user can visually discern a change in elongation of the bladder (the proximal housing (2) where the bladder (1) is transparent, so the elongation of the bladder can be visible) (parag. [0064]), and wherein the expandable bladder (1) expands radially to an inflated position (The elastomeric bladder 1 is made of an inert elastomeric material, such as rubber, that can be filled with a volume of fluids to be given by IV to a patient. The elastomeric bladder 1 has a length and a width, and is capable of expanding in a lengthwise and widthwise manner; parag. [0044], lines 2-6).
Chi does not appear to disclose an embedded or incorporated dielectric in the bladder wherein the dielectric in the bladder material forms a sensor for measuring a change in 
Sub teaches a sensing element (16) embedded in the bladder (The sensing element 16 in the exemplary embodiment is in the form of an elastic resistive element embedded along at least a portion of a circumference on a surface of the balloon; parag. [0037], lines 4-7) (the sensing element is a capacitive element embedded in a wall of the balloon; parag. [0038], lines 10-11) (generally, the capacitive sensors are made of dielectric layer sandwiched between two electrodes) that measure elongation of the balloon (diagnostic device 12 comprising a balloon 14 having at least one sensing element 16 for measuring at least one balloon expansion profile; parag. [0037], lines 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Sub to have embedded sensor in the bladder in order to improve monitoring of the received and dispensed fluid in the bladder.
Lofsjogard teaches it was known in the art to have a spherical bladder (1; Fig.1) with collapsable walls having an inlet opening (2) and an outlet opening (3) (column 4, lines 5-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Lofsjogard to have a spherical bladder in order to collapse the bladder without affecting the configuration and function of the pump (This collapse of the wall portions 11 of the pump bladder does not affect the configuration and function of the pump bladder in other respects; column 5 (lines 67-68) – column 6 (lines 1-2)).
the pump of claim 7, and Sub further discloses comprising an outer layer positioned radially outward of the bladder (The capacitive element may be incorporated by sandwiching a dielectric between two layers of balloon wall; parag. [0038], lines 11-13).
Regarding Claim 10, Chi as modified discloses the pump of claim 7, and further discloses comprising at least one indicator (volume infused display (6)) for providing information about the pump, wherein the information is based on the change in elongation of the bladder (the infusion display (6) provide information of the volume of fluid received and remaining in the bladder) (parag. [0060]).
Regarding Claim 24, Chi as modified discloses the pump of claim 1, and further discloses wherein the upper support member (2)  is provided at a proximal end of the bladder (the housing (2) is located at the proximal (upper) end of the bladder (1); Fig.1) and the lower support member (3) is provided at an opposing distal end of the bladder (the housing (3) is located at the distal (lower) end of the bladder (1); Fig.1).

Claims 11-12, 14-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 20140228758); in view of Wolfram (DE 102013111800), Wang (US 2005/0267413), and Lofsjogard (US 5209654).
Regarding Claim 11, Chi as modified discloses an infusion assembly, comprising: an elastomeric pump (10) having an expandable bladder (1), the expandable bladder having an outer surface (Fig.1) and defining a chamber (Situated within the proximal housing 2 is an elastomeric bladder 1. The elastomeric bladder 1 is made of an inert elastomeric material, such as rubber, that can be filled with a volume of fluids to be given by IV to a patient; parag. [0044], , wherein a majority of the outer surface of the expandable bladder (1) is visible such that a user can visually discern a change in elongation of the bladder (the proximal housing (2) where the bladder (1) is transparent, so the elongation of the bladder can be visible) (parag. [0064]).
Chi does not appear to disclose at least one flexible sensor in contact with the bladder, the sensor extending along an entire length of the bladder; and at least one indicator for indicating one or more outputs of the sensor, wherein the at least one indicator comprises a first light emitting diode (LED) indicator and a second LED indicator, wherein the first LED indicator is a different color from the second LED indicator. Chi does not explicitly disclose that the bladder has a spherical shape when inflated.
Wolfram teaches it was known in the art to have a capacitive strain sensor (5; Fig.2) encasing an infusion tube segment (6) (generally, the dielectric elastomer sensor is flexible and composed of a dielectric polymer (non-conductive) sandwiched between two electrodes (conductive). Further, the capacitive strain sensor (5) is composed of three layers (a non-conductive insulator layer (8) sandwiched between two conductive layers (7)); the capacitive strain sensor (5) has the same composition and function of a dielectric elastomer sensor).
Wang teaches it was known in the art to a flow indicator (40; Fig.2) for indicating the output of the sensing device (86; Fig.3) wherein the flow indicator (40) comprises a first indicator (54; Fig.2) (first indicator (54) comprises a red light emitting diode) and a second indicator (60) (the second indicator (60) comprises a green light emitting diode) (In the embodiment illustrated in FIG. 2, the first indicator 54 comprises a red light emitting diode while the second indicator 60 comprises a green light emitting diode; parag. [0044], lines 1-2).

Lofsjogard teaches it was known in the art to have a spherical bladder (1; Fig.1) with collapsable walls having an inlet opening (2) and an outlet opening (3) (column 4, lines 5-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Lofsjogard to have a spherical bladder in order to collapse the bladder without affecting the configuration and function of the pump (This collapse of the wall portions 11 of the pump bladder does not affect the configuration and function of the pump bladder in other respects; column 5 (lines 67-68) – column 6 (lines 1-2)).
Regarding Claim 12, Chi as modified discloses the infusion assembly of claim 11, and Wolfram further discloses wherein the at least one sensor (5) is a dielectric elastomer sensor (generally, the dielectric elastomer sensor is flexible and composed of a dielectric polymer (non-conductive) sandwiched between two electrodes (conductive). Further, the capacitive strain sensor (5) is composed of three layers (a non-conductive insulator layer (8) sandwiched between two conductive layers (7)); the capacitive strain sensor (5) has the same composition and function of a dielectric elastomer sensor).
Regarding Claim 14, Chi as modified discloses the infusion assembly of claim 11, and Wang further discloses wherein the at least one indicator (40) comprises a display (Moreover, any variety of indicators may be used with the flow indicator 40, including, incandescent bulbs, 
Regarding Claim 15, Chi as modified discloses the infusion assembly of claim 14, and further discloses wherein the pump comprises an upper support member (distal housing (3)) spaced apart from a lower support member (proximal housing (2)) along an axial direction (Fig.1), and wherein the display is positioned at the upper support member (a volume infused display (6) is located on the distal housing (3) as seen in Fig.1).
Regarding Claim 16, Chi as modified discloses the infusion assembly of claim 14, and further discloses wherein the pump comprises an upper support member (distal housing (3)) spaced apart from a lower support member (proximal housing (2)) along an axial direction (Fig.1), and wherein the display is incorporated into the upper support member (a volume infused display (6) is incorporated into the distal housing (3) as seen in Fig.1).
Regarding Claim 18, Chi as modified discloses all of the limitations of claim 14 above.
Chi does not appear to disclose the display is incorporated into a wired user device plugged to a control housing of the pump.
Wang teaches it was known in the art to have a display (indicator section (130) incorporated into the flow indicator (40) 9parag. [0044], lines 3-5) wired to the operation device (112) as seen in Fig.3 (all the components of the flow indicator (40) are in a wired communication with each other as seen in Figs.2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Wang to 
Regarding Claim 19, Chi as modified discloses the infusion assembly of claim 11, and further discloses wherein one output is a flow rate of fluid from the bladder (Within the distal housing 3 are situated mechanisms for regulation of flow, calculating flow rate, calculating volume infused, smoothing pressure and regulating pressure, among other features; parag. [0042], first sentence).
Regarding Claim 20, Chi as modified discloses the infusion assembly of claim 11, and further discloses wherein one output is a volume of fluid dispensed from the bladder (Also contained in the distal housing 3 is a volume infused display 6 that provides a total measurement of the volume of fluids expelled by the elastomeric bladder 1; parag. [0060], lines 1-2).
Regarding Claim 21, Chi as modified discloses all of the limitations claim 11, and Wang further discloses the first LED indicator (54) is separate from the second LED indicator (56) (the first (54) and second (56) indicators are separate; Fig.2).
Regarding Claim 22, Chi as modified discloses all of the limitations claim 11, and Wang further discloses the first LED indicator (54) is configured to indicate a no flow condition of the infusion assembly and the second LED indicator (56) is configured to indicate a fluid is flowing through the infusion assembly at a desired flow rate (the first indicator (54) indicates “NO FLOW” and the second indicator (56) indicates “FLOW” as seen in Fig.2).
Regarding Claim 23, Chi as modified discloses all of the limitations claim 22, and Wang further discloses the first LED indicator is a red LED and the second LED indicator is a green LED (In the embodiment illustrated in FIG. 2, the first indicator 54 comprises a red light .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 20140228758); in view of Wolfram (DE 102013111800), Wang (US 2005/0267413), Lofsjogard (US 5209654), and Blumberg (WO 2014/144557).
Regarding Claim 17, Chi as modified discloses all of the limitations claim 14 above.
Chi does not appear to disclose the display is incorporated into a wireless user device.
Blumberg teaches it was known in the art to a screen that displays the flow rate provides feedback wirelessly to an infusion pump (parag. [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to incorporate the teachings of Blumberg to provide a display incorporated into a wireless user device in order to remotely monitor and control the pump remotely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            

/REBECCA E EISENBERG/            Primary Examiner, Art Unit 3783